UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 JENNIFER S. FISCHMAN,                                                  :
                                                                        :
                                              Plaintiff,                :    18-CV-8188 (JMF)
                                                                        :
                            -v-                                         :        ORDER
                                                                        :
 MITSUBISHI CHEMICAL HOLDINGS AMERICA,                                  :
 INC. et al.,                                                           :
                                                                        :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On January 17, 2020, Defendants Mitsubishi Chemical Holdings Corporation and
Mitsubishi Chemical Corporation filed a motion to dismiss the complaint under Rule 12(b) of the
Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21) days
after the service of a motion under Rule 12(b) to amend the complaint once as a matter of course.
The Court has also approved an extended briefing schedule for the pending motion. ECF No. 64.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
February 28, 2020. Plaintiff will not be given any further opportunity to amend the complaint
to address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that they rely on the previously filed motion to dismiss. If Defendants file an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendants file a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by February 28, 2020. Defendants’ reply, if any, shall be filed by March 27, 2020. At
the time any reply is served, the moving party shall supply the Court with one, double-sided
courtesy hard copy of all motion papers by mailing or delivering them to the Thurgood Marshall
United States Courthouse, 40 Centre Street, New York, New York.

        SO ORDERED.

Dated: January 21, 2020                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
